UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2014or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52276 American Gene Engineer Corp. (Exact name of registrant as specified in its charter) Delaware 27-3983637 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 521 Fifth Avenue, Suite 1712, New York, New York 10175 (Address of principal executive offices) (Zip Code) (212) 292-4231 (Registrant’s telephone number, including area code) None (Former name of Registrant) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:100,000,000 shares of common stock issued and outstanding as of September 22, 2014. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of July 31, 2014 and October 31, 2013 (unaudited) F - 1 Statements of Operations For theThree and NineMonths Ended July 31, 2014 and 2013 (unaudited) F - 2 Statements of Cash Flows For the Nine Months Ended July 31, 2014 and 2013 (unaudited) F - 3 Notes to Financial Statements (unaudited) F - 4 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 1 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 3 ITEM 4. CONTROLS AND PROCEDURES. 3 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 4 ITEM 1A. RISK FACTORS 4 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 4 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 4 ITEM 4. MINE SAFETY DISCLOSURES 4 ITEM 5. OTHER INFORMATION 4 ITEM 6. EXHIBITS 5 SIGNATURES 6 Table of Contents ITEM 1. FINANCIAL STATEMENTS American Gene Engineer Corp. Balance Sheets As of July 31, 2014 and October 31, 2013 (Unaudited) July 31, October 31, ASSETS Current assets: Cash and cash equivalents $ $ Other receivable – related party - Other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Total liabilities Stockholders’ equity (deficit): Common stock, $0.001 par value, 200,000,000 authorized, 100,000,000 and 0 share issued and outstanding, respectively - Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities andstockholders’ equity (deficit) $ $ See accompanying notes to the financial statements. F-1 Table of Contents American Gene Engineer Corp. Statements of Operations For the Three and Nine Months Ended July 31, 2014 and 2013 (Unaudited) Three Months Ended July 31, Nine Months Ended July 31, Operating expenses: General and administrative expenses $ $
